Title: To James Madison from Rufus King, 17 October 1801 (Abstract)
From: King, Rufus
To: Madison, James


17 October 1801, London. No. 39. Encloses copies of correspondence with the Prussian chargé d’affaires and a letter about the complaints against the British frigate Diane.
 

   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vol. 54). RC 1 p.; marked duplicate; in a clerk’s hand; docketed by Wagner as received 14 Jan. 1802. Enclosures are copies of a letter from Prussian chargé d’affaires in London Louis Balan to King, 13 Oct. 1801, requesting that the U.S. extend the period permitting drawbacks of duties on Silesian linen (2 pp., in French); King’s 15 Oct. reply stating that he would forward the request to his government (1 p.); and a letter from British secretary of the Admiralty Evan Nepean to King, 14 Oct. 1801 (1 p.), with enclosures (4 pp.) reporting the results of an investigation prompted by American complaints of improper conduct by a lieutenant of British vessel Diane when he boarded several American vessels in the Tagus River.


   For details on the Diane incident, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:466–67. Nepean sent King a copy of the report of Capt. Thomas Stephenson who denied the presence of pistols on the boarding boats because there were “no Pistols in or belonging to the Ship.” “Lieut. Beauchamp was not in the Boat that boarded the complainants.… The Gunner Commanded the Boat.” Everyone except the master of the Argus was “very civil.” Seaman Martin Freeman, taken on suspicion of being British, was released the next day. Nepean also included Sir Richard Bickerton’s 10 July letter to Lord Keith explaining his investigation and Keith’s 16 July letter to Nepean enclosing both of the above in reply to the inquiry of the lords commissioners of the Admiralty. Bickerton’s and Keith’s letters were sent from Egypt.

